Citation Nr: 1808429	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  14-34 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a nose condition post-surgery characterized by difficulty breathing.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Veteran served in the U. S. Navy on active duty from July 1959 to July 1962.  
This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2014 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a hearing before the undersigned in October 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran entered service with a deviated septum which is noted on his entrance examination.  In August 1960, surgery was performed to correct this condition.  In June 2013, the Veteran filed a claim asserting "effects of nose surgery: can't breathe through nose due to nose surgery while in Navy" and "sleep [apnea] due to nose surgery".   

A VA examination was provided in April 2014.  The examiner concluded that the Veteran's condition, identified as "nasal surgery," was less likely than not "incurred in or caused by the claimed in-service injury, event or illness."  The rationale provided is that the Veteran had a pre-existing deviated septum and nasal obstruction.  The examiner states "there is no further medical evidence to support an ongoing nasal or sinus condition.  This would indicate the pre-existing problem had been corrected by surgery without further evidence of problems."  

The examiner failed to discuss the Veteran's claimed disabilities, particularly sleep apnea.  As such, the examination report is inadequate to evaluate the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (indicating a medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed).

The Board notes the Veteran submitted private medical records including an August 2015 opinion by Dr. B. P. and an October 2017 opinion by Dr. D. H.  These opinions are insufficient for determining the Veteran's claims because, Dr. B. P. does not discuss the Veteran's pre-service deviated septum and Dr. D. H. inaccurately states that the Veteran suffered a nasal injury in-service, which is not reflected in the service records or contended by the Veteran.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (indicating an opinion based on an inaccurate factual history is of limited probative value). 

Further, the record reflects the Veteran received medical treatment for the issues at hand from private medical professionals.  While the medical opinions of the private examiners and a May 2015 sleep apnea report have been submitted, there may be additional private treatment records, pertinent to the claimed disabilities, which are not yet associated with the file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any private treatment he received for his nose condition and/ or sleep apnea.  Attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file

2.  Schedule the Veteran for a VA examination to determine whether he has any current disability characterized by difficulty breathing, and/or sleep apnea. If the Veteran does not have a disability manifested by difficulty breathing or sleep apnea, this must be clearly stated and it must be explained by the examiner WHY he or she finds that the Veteran has neither a disability manifested by difficulty breathing or sleep apnea.

For every identified disability, the examiner should provide an opinion on the following: 

Whether it is at least as likely as not (a probability of 50 percent or greater) that the disability is caused by or related to service, including as a residual of the Veteran's nasal surgery of August 1960, or whether it is due to an in-service aggravation or worsening of any pre-existing condition, including a pre-existing deviated septum.   

3.  Readjudicate the Veteran's claims for service connection for a nose condition characterized by difficulty breathing and sleep apnea.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



